DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,303,494. Although the claims at issue are not identical, they are not patentably distinct from each other because:

           Re claim 1,
           Claim 1 of U.S. Patent No. 11,303,494 recites of a circuitry for a wireless communications device for transmitting or receiving data via a wireless communications network, the wireless communications device comprising transmitter circuitry configured to transmit radio signals via a wireless access interface to an infrastructure equipment forming a radio network part of the wireless communications network, receiver circuitry configured to receive radio signals transmitted from the infrastructure equipment via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit data carried by the radio signals to the infrastructure equipment and to receive data carried by the radio signals from the infrastructure equipment, the controller circuitry being configured with the receiver circuitry to detect a plurality of synchronisation signal blocks transmitted by the infrastructure equipment via the wireless access interface, each synchronisation signal block comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal, one or more second OFDM symbols carrying a secondary synchronisation signal and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface, each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals each being transmitted over the duration of the OFDM symbol as a resource element of the wireless access interface, each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each of the third OFDM symbols being arranged to include demodulation reference symbols, each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, to decode each of the detected synchronisation signal blocks to recover a synchronisation signal block time index representing a cardinal number of the detected synchronisation signal block, each cardinal number being associated with a beam of the plurality of beams used to transmit the detected synchronisation signal blocks, and to determine, based on the recovered synchronisation signal block time index, which of the beams was used to transmit the each of the detected synchronisation signal blocks.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

          Re claim 2,
          Claim 7 of U.S. Patent No. 11,303,494 recites of circuitry for an infrastructure equipment for forming part of a radio network part of a wireless communications network, the infrastructure equipment comprising transmitter circuitry configured to transmit radio signals via a wireless access interface formed by the infrastructure equipment to one or more wireless communications devices, receiver circuitry configured to receive radio signals transmitted from the one or more wireless communications devices via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit data carried by the radio signals to the one or more wireless communications devices and to receive data carried by the radio signals from the one or more wireless communications devices, the controller circuitry being configured with the receiver circuitry to form a plurality of synchronisation signal blocks each comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal, one or more second OFDM symbols carrying a secondary synchronisation signal and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface, each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals each being transmitted over the duration of the OFDM symbol as a resource element of the wireless access interface, each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each of the third OFDM symbols being arranged to include demodulation reference symbols, each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, and to transmit the synchronisation signal blocks to the one or more wireless communications devices for receiving the broadcast information provided by the physical broadcast channel, wherein each of the synchronisation signal blocks comprise an indication of a synchronisation signal block time index representing a cardinal number of the each of the synchronisation signal blocks, each cardinal number being associated with a beam of the plurality of beams used to transmit the each of the synchronisation signal blocks.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

           Re claim 3,
           Claim 1 of U.S. Patent No. 11,303,494 recites of a wireless communications device for transmitting or receiving data via a wireless communications network, the wireless communications device comprising transmitter circuitry configured to transmit radio signals via a wireless access interface to an infrastructure equipment forming a radio network part of the wireless communications network, receiver circuitry configured to receive radio signals transmitted from the infrastructure equipment via the wireless access interface, and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit data carried by the radio signals to the infrastructure equipment and to receive data carried by the radio signals from the infrastructure equipment, the controller circuitry being configured with the receiver circuitry to detect a plurality of synchronisation signal blocks transmitted by the infrastructure equipment via the wireless access interface, each synchronisation signal block comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal, one or more second OFDM symbols carrying a secondary synchronisation signal and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface, each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals each being transmitted over the duration of the OFDM symbol as a resource element of the wireless access interface, each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each of the third OFDM symbols being arranged to include demodulation reference symbols, each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, to decode each of the detected synchronisation signal blocks to recover a synchronisation signal block time index representing a cardinal number of the detected synchronisation signal block, each cardinal number being associated with a beam of the plurality of beams used to transmit the detected synchronisation signal blocks, to determine, based on the recovered synchronisation signal block time index, which of the beams was used to transmit the each of the detected synchronisation signal blocks, and to demodulate payload data carried by the physical broadcast channel, the payload data having been modulated using signal space diversity by the infrastructure equipment.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0387488) in view of Harada et al (US 2020/0119965) in view of Kim et al (US 2019/0230696) in view of Frenne et al (US 2016/0308637) and further in view of Sheng et al (US 2018/0324022).

           Re claims 1 and 3, Wang teaches of circuitry for a wireless communications device (#102, Fig.1) for transmitting or receiving data via a wireless communications network, the wireless communications device comprising transmitter circuitry (transmitter, #1300) configured to transmit radio signals via a wireless access interface to an infrastructure equipment (#101, Fig.1) forming a radio network part of the wireless communications network (Fig.1), receiver circuitry (receiver, #1330, Fig.1) configured to receive radio signals transmitted from the infrastructure equipment via the wireless access interface (Fig.1), and controller circuitry (#1310, Fig.13) configured to control the transmitter circuitry and the receiver circuitry (#1330, Fig.13) to receive data carried by the radio signals from the infrastructure equipment (Fig.13 and Paragraphs 0184 – 0187), the controller circuitry being configured with the receiver circuitry to detect a plurality of synchronisation signal blocks transmitted by the infrastructure equipment via the wireless access interface (SS block, Paragraphs 0067 and 0184), each synchronisation signal block comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal (NR-PSS, Figures 2 – 6 and Paragraphs 0061 – 0062), one or more second OFDM symbols carrying a secondary synchronisation signal (NR-SSS, Figures 2 – 6 and Paragraphs 0061 – 0062) and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface (NR-PBCH, Figures 2 – 6 and Paragraphs 0061 – 0062), each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals (subcarriers, Paragraphs 0082 – 0084) each being transmitted over the duration of the OFDM symbol as a resource element of the wireless access interface (RE, Paragraphs 0082 – 0084), each OFDM symbol of the synchronisation signal block having a sub-carrier spacing (subcarrier intervals, Paragraphs 0061 – 0062), and each of the third OFDM symbols being arranged to include demodulation reference symbols (DMRS, Paragraph 0084), to decode each of the detected synchronisation signal blocks to recover a synchronisation signal block time index (time index, Paragraphs 0066, 0069 and 0088 – 0094) representing a cardinal number of the detected synchronisation signal block (sequence number, Paragraphs 0066 and 0069, group number, Paragraphs 0088 – 0094).
           However, Wang does not specifically teach of  the controller circuitry configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment, where each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, each cardinal number being associated with a beam of the plurality of beams used to transmit the detected synchronisation signal blocks, and to determine, based on the recovered synchronisation signal block time index, which of the beams was used to transmit the each of the detected synchronisation signal blocks.
            Harada teaches of a controller circuitry (#401, Fig.12) configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment (Paragraphs 0170 – 0173). Harada further teaches of each synchronisation signal block being transmitted through one beam (beam, Paragraph 0041) of a plurality of beams (beams, Paragraph 0166) and an antenna weight used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (same precoding, Paragraph 0041). 
           Kim teaches of each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing (Paragraphs 0164 – 0166). Kim further teaches each synchronisation signal block being transmitted through one beam of a plurality of beams (N beams, Paragraph 0164)
             Frenne teaches of each beam being formed using a plurality of antennas (Paragraph 0009) and antenna weight vectors used to form beams (Paragraphs 0009 and 0055).
             Sheng teaches of decoding each of the detected synchronisation signal blocks (SS blocks, Fig.3) to recover a synchronisation signal block time index (time index, Paragraphs 0093 – 0096) representing a cardinal number of the detected synchronisation signal block (beam identification information, beam index, Paragraphs 0093 – 0096), each cardinal number being associated with a beam of the plurality of beams used to transmit the detected synchronisation signal blocks (beam identification information associated with the SS blocks, Paragraphs 0093 – 0096), and to determine, based on the recovered synchronisation signal block time index, which of the beams was used to transmit the each of the detected synchronisation signal blocks (Paragraph 0096, last 10 lines).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the transmitter circuitry for enabling data transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block transmitted through one beam of a plurality of beams so as to perform directional transmission and to have used the same antenna weight vector used to form each beam for the first, second and third OFDM symbols of the SS block to improve performance and increase spectral efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block have the same sub-carrier spacing to reduce the complexity of the frame structure of the SS block.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each beam to be formed using a plurality of antennas for successful beamforming. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each cardinal number associated with a beam of the plurality of beams and a synchronisation signal block time index to identify beams used to transmit each of the detected synchronisation signal blocks for reference signal measurement purposes, possible cell selection, cell re-selection, and/or handover based on such measurements.

            Re claim 2, Wang teaches of an infrastructure equipment for forming part of a radio network part of a wireless communications network (#101, Fig.1 and Fig.12), the infrastructure equipment comprising transmitter circuitry configured to transmit radio signals via a wireless access interface formed by the infrastructure equipment to one or more wireless communications devices (transceiver, #1240, Fig.12), receiver circuitry configured to receive radio signals transmitted from the one or more wireless communications devices via the wireless access interface (transceiver, #1240, Fig.12), and controller circuitry (#1210, Fig.12) configured to control the transmitter circuitry and the receiver circuitry to transmit data carried by the radio signals to the one or more wireless communications devices (Paragraphs 0177 – 0179), the controller circuitry being configured with the receiver circuitry to form a plurality of synchronisation signal blocks (SS block, Paragraphs 0067 and 0184) each comprising one or more first Orthogonal Frequency Division Multiplexed, OFDM, symbols carrying a primary synchronisation signal (NR-PSS, Figures 2 – 6 and Paragraphs 0061 – 0062), one or more second OFDM symbols carrying a secondary synchronisation signal (NR-SSS, Figures 2 – 6 and Paragraphs 0061 – 0062) and one or more third OFDM symbols carrying information of a physical broadcast channel of the wireless access interface NR-PBCH, Figures 2 – 6 and Paragraphs 0061 – 0062), each of the OFDM symbols of the synchronisation block being formed by a plurality of frequency domain sub-carrier signals (subcarriers, Paragraphs 0082 – 0084) each being transmitted over the duration of the OFDM symbol as a resource element of the wireless access interface (RE, Paragraphs 0082 – 0084), each OFDM symbol of the synchronisation signal block having a sub-carrier spacing (subcarrier intervals, Paragraphs 0061 – 0062), and each of the third OFDM symbols being arranged to include demodulation reference symbols (DMRS, Paragraph 0084), and to transmit the synchronisation signal blocks to the one or more wireless communications devices for receiving the broadcast information provided by the physical broadcast channel (SS burst set, Fig.2), wherein each of the synchronisation signal blocks comprise an indication of a synchronisation signal block time index (time index, Paragraphs 0066, 0069 and 0088 – 0094) representing a cardinal number of the each of the synchronisation signal blocks (sequence number, Paragraphs 0066 and 0069, group number, Paragraphs 0088 – 0094). However, Wang does not specifically teach of  the controller circuitry configured to control the receiver circuitry to receive data carried by the radio signals from the one or more wireless communications devices, where each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing, and each synchronisation signal block being transmitted through one beam of a plurality of beams, each beam being formed using a plurality of antennas, and an antenna weight vector used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols, each cardinal number being associated with a beam of the plurality of beams used to transmit the synchronisation signal blocks.
            Harada teaches of a controller circuitry (#301, Fig.10) configured to control the transmitter circuitry to transmit data carried by the radio signals to the infrastructure equipment (Paragraphs 0156 – 0158). Harada further teaches of each synchronisation signal block being transmitted through one beam (beam, Paragraph 0041) of a plurality of beams (beams, Paragraph 0166) and an antenna weight used to form each beam is the same for the first OFDM symbols, the second OFDM symbols and the third OFDM symbols (same precoding, Paragraph 0041). 
           Kim teaches of each OFDM symbol of the synchronisation signal block having the same sub-carrier spacing (Paragraphs 0164 – 0166). Kim further teaches each synchronisation signal block being transmitted through one beam of a plurality of beams (N beams, Paragraph 0164)
             Frenne teaches of each beam being formed using a plurality of antennas (Paragraph 0009) and antenna weight vectors used to form beams (Paragraphs 0009 and 0055).
             Sheng teaches of a synchronisation signal block time index (time index, Paragraphs 0093 – 0096) representing a cardinal number of the synchronisation signal block (beam identification information, beam index, Paragraphs 0093 – 0096), each cardinal number being associated with a beam of the plurality of beams used to transmit the synchronisation signal blocks (beam identification information associated with the SS blocks, Paragraphs 0093 – 0096).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller control the receiver circuitry for enabling data reception. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block transmitted through one beam of a plurality of beams so as to perform directional transmission and to have used the same antenna weight vector used to form each beam for the first, second and third OFDM symbols of the SS block to improve performance and increase spectral efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the SS block have the same sub-carrier spacing to reduce the complexity of the frame structure of the SS block.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each beam to be formed using a plurality of antennas for successful beamforming. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each cardinal number associated with a beam of the plurality of beams and a synchronisation signal block time index to identify beams used to transmit each of the synchronisation signal blocks for reference signal measurement purposes, possible cell selection, cell re-selection, and/or handover based on such measurements.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633